[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                             FILED
                                                                  U.S. COURT OF APPEALS
                       ------------------------------------------- ELEVENTH CIRCUIT
                                                                        JULY 30, 2008
                                    No. 07-14237
                                                                     THOMAS K. KAHN
                              Non-Argument Calendar
                                                                           CLERK
                      --------------------------------------------

                        D.C. Docket No. 06-00052-CR-4

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                        versus

MABEL MEJIA-CHICAS,
a.k.a. Mabel Mejia,
a.k.a. Mabel Chicas-Mejia,
a.k.a. Dina Moran,
a.k.a. Diana Rodriquez-Palacios,
a.k.a. Anna Bell-Rodriquez,
a.k.a. Diana Rodriquez,
a.k.a. Diana Campos,

                                                               Defendant-Appellant.

                           --------------------------------
                  Appeal from the United States District Court
                     for the Northern District of Georgia
                          ---------------------------------
                                  (July 30, 2008)

Before EDMONDSON, Chief Judge, HULL and PRYOR, Circuit Judges.
PER CURIAM:

         Defendant-Appellant Mabel Mejia-Chicas appeals the denial of a motion to

suppress in her conviction for illegal re-entry into the United States after

deportation, 8 U.S.C. § 1326(a), (b)(2). No reversible error has been shown; we

affirm.

         Mejia-Chicas argues that the district court erred in denying the suppression

motion because the initial traffic stop and the officers’ continued detention of her,

including the seizure of her cash, violated the Fourth Amendment. She contends

that her later statements to agents should be suppressed as fruits of the illegal

search and seizure. In considering the district court’s denial of a motion to

suppress, we review fact determinations for clear error and application of law to

the facts de novo. United States v. Boyce, 351 F.3d 1102, 1105 (11th Cir. 2003).1

         We conclude that probable cause supported the initial traffic stop; Georgia

State Patrol Officer Greg Shackleford testified that he clocked Mejia-Chicas

driving a van on the interstate at 15 miles over the speed limit. Whren v. United

States, 116 S.Ct. 1769, 1772 (1996) (the decision to stop a car is reasonable where

police have probable cause to believe that a traffic violation has occurred). That

Shackleford intended to stop the van at the request of Immigration and Customs

  1
      In addition, we construe all facts in the light most favorable to the prevailing party. Id.

                                                    2
Enforcement (“ICE”) is true. ICE agents had observed Mejia-Chicas in an Atlanta

area under investigation as an illegal alien trafficking transfer point and asked for

Shackleford’s help in stopping the van because it was suspected of carrying illegal

aliens or the cash proceeds of alien trafficking.2 But this fact is irrelevant to the

reasonableness of the traffic stop. See id. at 1774 (explaining that the

constitutional reasonableness of a traffic stop does not depend on the actual

motivations of the officers involved).

       We also conclude that the continued detention of Mejia-Chicas did not

violate the Fourth Amendment. An officer may extend the duration of a traffic

stop to investigate suspicious circumstances that come to his attention if the

officer’s suspicion is reasonable and the extended seizure is brief. United States v.

Harris, 928 F.2d 1113, 1117 (11th Cir. 1991). Reasonable suspicion existed here

based on the following things: (1) before stopping the van, Shackleford had

received information from ICE agents that the occupants of the van were

suspected of carrying illegal aliens or cash proceeds from such trafficking; (2)

upon stopping the van, neither Mejia-Chicas nor her Hispanic male passenger

could produce proof of ownership of the van or insurance; (3) based on the


   2
    Upon observing the van -- which had California plates and dark tinted windows -- ICE agents
ran several record checks on the tag number. One check indicated that the van had been stopped on
many occasions in the United States for transporting illegal aliens.

                                               3
passenger’s responses to questions about their itinerary, Shackleford noted that

Georgia seemed an illogical state in which to be traveling; and (4) while standing

outside the van and looking in it, Shackleford detected a urine-like odor and

observed food wrappers and clothing strewn about the van, which led him to

believe that the van had been traveling for a long time or that somebody lived in it.

The information that ICE agents gave Shackleford about illegal alien trafficking

coupled with his own observations of the van provided the requisite reasonable

suspicion to continue the stop. See United States v. Tapia, 912 F.2d 1367, 1370

(11th Cir. 1990) (explaining that reasonable suspicion is based on the totality of

the circumstances and in the light of the officers’ collective knowledge).

       After making these initial observations, Shackleford obtained consent to

search the van from Mejia-Chicas and the passenger.3 During this search,

Shackleford and other back-up officers discovered large amounts of cash in the

van and on Mejia-Chicas’s person. By radio, ICE agents instructed officers to

seize the cash and, because the male passenger had provided no valid

identification, told officers to take him into custody. The agents said that Mejia-

Chicas could leave, but that if she wished to grieve about the seized money, she


  3
  Mejia-Chicas argues that her consent was invalid because the initial stop and continued detention
were illegal; but we conclude that both the stop and detention complied with constitutional
mandates. Mejia-Chicas does not otherwise challenge the voluntariness of her consent.

                                                4
could follow the officers back to the police station. Officers returned Mejia-

Chicas’s license to her and conveyed the agents’ message about the money.

Mejia-Chicas challenges the money seizure because it amounted to a continued

detention.

       To the contrary, officers told Mejia-Chicas she was free to leave. Her initial

acts upon being told she could leave belie her argument that she reasonably

believed she had to follow the officers to the station. She initially indicated to

Shackleford that she did not want to follow him to the station and did not follow

him when he left. That she later, on her own, flagged down another officer who

had left the traffic stop before Shackleford and followed him to the station does

not change that she was free to leave.4 We conclude that no seizure occurred.

United States v. Perez, 443 F.3d 772, 777-78 (11th Cir. 2006) (a person is not

seized for Fourth Amendment purposes if a reasonable person would feel free to

terminate the encounter with the police) (citation omitted).



  4
   In the context of air travel, we have concluded that seizure of a person’s luggage could constitute
a seizure of the luggage’s owner if it interfered with her travel plans. See United States v. Puglisi,
723 F.2d 779, 790 (11th Cir. 1984). But we also concluded that the seizure of the property must
have been unlawful for the corresponding seizure of the traveler to have been unlawful. See id. at
790-91. Here, Mejia-Chicas does not argue that the seizure of the money was without legal basis
and, therefore, abandons any such argument. See United States v. Jernigan, 341 F.3d 1273, 1284
n.8 (11th Cir. 2003) (noting that a claim that is not plainly and prominently indicated is abandoned
on appeal, even if properly preserved elow). Thus, Mejia-Chicas provides us with no basis to reverse
the district court.

                                                  5
          When Mejia-Chicas arrived at the police station, she asked to speak with

ICE agents. Agents asked her if she was in the United States legally, and she

replied that she was not. Agents then read Mejia-Chicas her Miranda5 rights, with

translation by the male passenger; and she also read her rights in Spanish. She

waived her rights and eventually admitted to transporting illegal aliens. Agents

placed her under arrest and took her to the downtown Atlanta office for more

questioning. Here, agents fingerprinted Mejia-Chicas and discovered that she had

previously been convicted of cocaine possession and distribution and deported.

Two days later, an ICE agent, after re-giving Mejia-Chicas Miranda warnings,

took her sworn statement. Mejia-Chicas argues for the suppression of all these

statements. But the only argument she puts forth in support of this contention is

that the initial stop and detention were illegal. We already have concluded that the

traffic stop and continued detention were not unlawful; and thus, the statements

were not the result of an unlawful search, seizure or arrest.6




   5
       Miranda v. Arizona, 86 S.Ct. 1602 (1966).
   6
     We also note that no Miranda violation occurred. When Mejia-Chias initially spoke to ICE
agents, she was not in a custodial setting. See United States v. Muegge, 225 F.3d 1267, 1270 (11th
Cir. 2000) (Miranda warnings are required only after a person is taken into custody). And her other
statements were obtained only after she was given Miranda warnings and she voluntarily waived her
rights. See United States v. Jones, 32 F.3d 1512, 1516 (11th Cir. 1994).

                                                   6
       Accordingly, the district court did not err in denying Mejia-Chicas’s motion

to suppress as each stage of her contact with officers passed constitutional muster.7

       AFFIRMED.




  7
    Mejia-Chicas also argues that the district court erred in concluding that the exclusionary rule did
not apply in a section 1326 prosecution. But because we conclude that no Fourth Amendment
violation occurred and affirm the district court on that basis, it is unnecessary for us to address the
district court’s alternative determination.

                                                  7